IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-81,760-02


                          EX PARTE NAM BRYAN TRAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1277354-B IN THE 371ST DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Sixth Court of Appeals affirmed his conviction.

Tran v. State, No. 06-13-00087-CR (Tex. App.—Texarkana Mar. 4, 2014)(not designated for

publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. Appellate counsel filed an
                                                                                                       2

affidavit with the trial court. Based on that affidavit, the trial court has entered findings of fact and

conclusions of law that appellate counsel failed to timely notify Applicant that his conviction had

been affirmed. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997).

        We find that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-13-00087-CR

that affirmed his conviction in Cause No. 1277354 from the 371st District Court of Tarrant County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: March 18, 2015
Do not publish